Citation Nr: 1217984	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-08 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for an upper back disorder.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an increased evaluation in excess of 20 percent for right shoulder tendonitis, status post right posterior labral repair.  


REPRESENTATION

Appellant represented by:	Roger B. Hale, Esq.


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1997 to April 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from November 2007 and August 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a March 2012 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran did not sustain a cervical spine injury, disease, or event in service. 
 
2.  Symptoms of a cervical spine disorder were not chronic in service.

3.  Symptoms of a cervical spine disorder have not been continuous since service separation.

4.  The Veteran's currently diagnosed cervical spine disorder is not related to active service.

5.  The Veteran did not sustain an upper back injury, disease, or event in service. 
 
6.  Symptoms of an upper back disorder were not chronic in service.

7.  Symptoms of an upper back disorder have not been continuous since service separation.

8.  The Veteran does not have a currently diagnosed upper back disorder.

9.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.

10.  At the March 2012 hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal on the issue of an increased evaluation for right shoulder tendonitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for an upper back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for a TDIU have not been met for any period.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2011).

4.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of an increased evaluation for right shoulder tendonitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In timely July 2007 and June 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection and for a TDIU, respectively, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  In addition, the letters described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran was afforded VA examinations in August 2007, August 2008, May 2009, and June 2011 to address the questions of whether his current cervical spine and upper back disorders are related to active service and whether he is unemployable due to his service-connected disabilities.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2009 and June 2011 VA opinions obtained in this case are adequate as to the questions of whether the Veteran's cervical spine and upper back disorders are related to active service and whether he is unemployable due to his service-connected disabilities, respectively.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection and TDIU claims has been met.  
38 C.F.R. § 3.159(c)(4).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Cervical Spine Disorder

The Veteran contends that his current cervical spine disorder, diagnosed as degenerative spondylosis at C5-C6, was incurred during active service.  Specifically, he avers that, in April 2000, during physical training, he was doing push-ups when he felt a pop in his right shoulder and experienced immediate right shoulder pain.  One day later, he also began to experience neck pain.  He contends that this incident caused the current degenerative condition in his cervical spine.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a cervical spine injury or disease in service, and that symptoms of a cervical spine disorder were not chronic during active service.  The service treatment records show that the Veteran reported right shoulder pain after doing push-ups in early 2001.  However, none of the treatment records associated with treatment for that injury mention neck pain until April 2002, when the Veteran underwent an EMG study; it was noted that he had good range of motion of the cervical spine at the time, and the EMG study was normal, ruling out cervical radiculopathy.  In September 2002, the Veteran again reported neck pain along with his right shoulder pain, but no diagnosis or treatment was rendered with regard to the neck.  Indeed, full range of motion of the cervical spine was documented.  A December 2002 outpatient clinic note indicates the Veteran continued to have problems with his right shoulder, and he was referred for a Medical Evaluation Board (MEB) examination; no mention of neck pain was made.  The January 2003 MEB examination report is negative for neck pain or other symptoms, despite a host of other complaints, including knee, finger, low back, and right shoulder problems.  A separate January 2003 treatment note indicates that an MRI study of the neck was normal.  Finally, two months prior to separation, in February 2003, the Veteran was afforded a VA examination at which he did not voice any complaints of neck pain or other problems indicative of a cervical spine disorder, and no abnormalities were noted on examination of the neck.  The Veteran submitted highlighted copies of his service treatment records in support of his service connection claim, pointing out a January 2002 service treatment record that indicates tender nodules in the neck; however, this treatment note indicates that the Veteran also had an earache and throat exudation, and that the neck pain stemmed from tenderness of the ansa cervicalis, indicating some type of viral or bacterial infection rather than a disorder of the cervical spine.    

In sum, the service treatment records show complaints of neck pain on only two occasions (April and September 2002), both accompanying right shoulder pain.  Moreover, an MRI study of the neck was normal, an EMG study ruled out cervical radiculopathy, and no diagnosis was ever made with regard to the neck or cervical spine during active service.  Therefore, the weight of the evidence is against a finding that a cervical spine disorder either began during active service or that symptoms of a cervical spine disorder were chronic during active service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).    

The Board next finds that the weight of the evidence demonstrates that cervical spine disorder symptoms have not been continuous since service separation in April 2003.  As indicated, neither the January 2003 MEB nor February 2003 VA examination report indicated any symptoms or complaints of a cervical spine disorder.  Following service separation in April 2003, the evidence of record shows no complaints, diagnosis, or treatment for neck pain until October 2004, when the Veteran sought chiropractic treatment for his right shoulder problem and reported right-sided neck popping on occasion following a neck strain from doing work at home two days prior.  The absence of post-service complaints, findings, diagnosis, or treatment for one-and-a-half years after service is one factor that tends to weigh against a finding of continuous cervical spine disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence). 

Other evidence of record showing that cervical spine disorder symptoms were not continuous since service separation includes a May 2003 chiropractic treatment note indicating full range of motion of the cervical spine; there is no indication of neck pain or other complaints.  In addition, an August 2003 chiropractic treatment note indicates the Veteran reported right shoulder and lower back pain, but no neck problems.  The October 2004 chiropractic treatment note in which complaints of neck problems were first documented following service separation indicates that the Veteran suffered a neck strain after doing work at home two days prior.  In addition, a June 2005 treatment note from a private physician, Dr. L., indicates that the neck was normal to inspection and palpation, and that the Veteran had full, painless range of motion of the neck with normal stability, strength, and tone.  Dr. L's findings as to the neck were identical in April and May 2007.  An October 2007 VA treatment note indicates that examination of the neck was within normal limits.      

The Board also finds that the weight of the evidence demonstrates that cervical spine arthritis did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2011) (degenerative and traumatic arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved, and can be assigned a 10 percent evaluation if limitation of motion is noncompensable).  The evidence shows the first assessment of arthritis four years after service separation in 2007.  For these reasons, the Board finds that arthritis, first diagnosed in 2007, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. 
§§ 3.307, 3.309.

With regard to the Veteran's more recent assertions made as part of the current compensation claim, that he has had cervical spine disorder symptoms since separation from service in April 2003, the Board finds that, while the Veteran is competent to report the onset of his cervical spine disorder symptoms, his recent report of continuous cervical spine disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to continuous cervical spine disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous MEB examination which does not indicate any complaints of neck problems, pre-separation February 2003 VA examination at which the Veteran did not voice any neck complaints, post-service treatment records from 2003 showing shoulder and lower back complaints but no neck complaints as well as normal range of motion of the cervical spine following service separation, the Veteran's claim for service connection in 2003 for other disabilities that did  not claim or even mention symptoms of a cervical spine disorder, and the first post-service documented complaint of neck pain following a neck strain from doing work at home.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection for multiple disorders in January 2003, but did not mention any cervical spine symptoms at that time.  This suggests to the Board that there was no pertinent cervical spine symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a cervical spine disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a cervical spine injury or disease in service, or the lack of cervical spine symptomatology at the time he filed the claim, or both.  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service chronic cervical spine problems and post-service cervical spine disorder symptoms. 

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed cervical spine disorder is not related to his active service.  The Veteran was afforded a VA examination in May 2009.  The VA examiner reviewed the claims file, including service treatment records, and conducted an interview and physical examination of the Veteran.  The examiner assessed degenerative spondylosis at C5-C6, and opined that it was less likely as not cause by or a result of treatment for neck pain shown in service.  The VA examiner reasoned that no chronic neck condition was established while on active duty, there was no evidence of treatment for a compensable neck condition within one year of discharge from active duty in 2003, and the first documentation of a neck condition was in 2007.  The examiner specifically noted that spondylosis was first diagnosed in 2007, and that there were no complaints of neck pain at a general February 2003 Compensation and Pension examination.    

Based on this evidence, the Board finds that the weight of the competent evidence demonstrates no relationship between the Veteran's current cervical spine disorder and military service, including no credible evidence of continuity of symptomatology of cervical spine disorder symptoms following service separation.  The probative nexus opinion on file weighs against the claim.  The 2009 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinion.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a cervical spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 

Service Connection for Upper Back Disorder

The Veteran contends that he has a current upper back condition that was incurred during service and has been continuous since active service.  Specifically, he avers that, in 1997, he was moving a tract vehicle when the hatch hit him on the back of the head and the latch caught the upper back at the upper part of the shoulder blades.  He stated that he was given Naproxen and returned to duty, and had no other treatment for the upper back during active service.     

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that no relevant injury or disease occurred during service, and that the weight of the evidence demonstrates that upper back disorder symptoms were not chronic in service.  The service treatment records show treatment for lower back pain (the Veteran has service connection for a lumbar spine strain), but do not demonstrate the presence of symptoms of an upper back disorder, including no evidence of chronic symptoms of an upper back disorder during service, and do not demonstrate any relevant injury or disease in service.  In addition, the pre-separation February 2003 VA examination is negative for any symptoms, complaints, or manifestations of an upper back disorder.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that upper back disorder symptoms have not been continuous since service separation in April 2003.  As mentioned above, the February 2003 pre-separation VA examination report is negative for any diagnosis or symptoms of an upper back disorder.  Following service separation in April 2003, the evidence of record shows no complaints, diagnosis, or treatment for upper back pain until March 2004.  The absence of post-service complaints, findings, diagnosis, or treatment for nearly one year after service is one factor that tends to weigh against a finding of continuous upper back symptoms after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible). 

Other evidence of record showing that upper back symptoms have not been continuous since service separation includes the March 2004 post-service chiropractic treatment record in which upper back pain is first documented that indicates the Veteran lifted a tool box two days prior and hurt his lower back.  The chiropractor performed adjustments to the thoracic spine, but no mention is made of a history of upper back pain or any injury during active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (holding that, where medical evidence corroborating a veteran's assertions regarding symptoms since service is absent from records where it should have been recorded, such evidence may be relied on as negative evidence to show an absence of post-service continuity of symptoms).  In addition, in June 2005, April 2007, and May 2007, treatment records of Dr. L. indicate normal musculoskeletal evaluation, including no muscular pain, joint pain, weakness, joint stiffness, inflammation, swelling, restriction of motion, cramps, or muscle atrophy.  The next chronological report of upper back pain is at the August 2007 VA examination; although the Veteran reported upper back pain at this examination, he did not relay the history of an in-service injury as described above.  Moreover, an X-ray of the thoracic spine was negative.  

Finally, post-service VA and private treatment records are otherwise negative for complaints, treatment, or a current diagnosis of an upper back disorder.  In addition, the May 2009 VA examiner noted a normal thoracic spine examination and concluded there was no diagnosis to render with regard to the claimed upper back disorder.  As stated above, the 2009 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinion.  Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current upper back disorder.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

With regard to the Veteran's more recent assertions made as part of the current compensation claim, that he has had upper back disorder symptoms since separation from service in April 2003, the Board finds that, while the Veteran is competent to report the onset of his upper back disorder symptoms, his recent report of continuous upper back disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous upper back disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous February 2003 pre-separation VA examination which does not indicate any complaints of upper back problems, post-service treatment records from 2003 showing shoulder and lower back complaints but no upper back complaints, the Veteran's claim for service connection in 2003 for other disabilities that did  not claim or even mention symptoms of an upper back disorder, and the first post-service documented treatment to the thoracic spine precipitated by lifting a tool box at home in 2004.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage, 10 Vet. App. at 496); however, here, the Veteran filed a claim for service connection for multiple disorders in January 2003, but did not mention any upper back symptoms at that time.  This suggests to the Board that there was no pertinent upper back symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for an upper back disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain an upper back injury or disease in service, or the lack of upper back symptomatology at the time he filed the claim, or both.  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service chronic upper back problems and post-service upper back disorder symptoms.

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of an in-service injury or disease involving the upper back, chronic symptoms of an upper back disorder during active service, and a current upper back disorder, the Board finds that the evidence weighs against the Veteran's claim of service connection for an upper back disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2011); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

TDIU Analysis

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities.  At the March 2012 Board hearing, he testified that he is unable to work due to his service-connected depression, and his lumbar spine, right knee, and right shoulder disabilities.  Specifically, with regard to his depression, he stated he had between one and three panic attacks per month, that he experiences constant mood swings, that his medication makes him dizzy and nauseated, and that he has lost interest in activities he used to enjoy.  He also stated that, due to his lumbar spine, knee, and shoulder disabilities, he could only sit in a chair for up to an hour before he had to change positions, he could stand up to a minute and a half before he felt dizzy and experienced low back and knee pain, could only walk up to ten minutes, and had difficulty raising his hand above his head or gripping objects.  

In this case, service connection has been established for major depressive disorder, evaluated as 50 percent disabling from January 25, 2010; tendonitis of the right shoulder, status post arthroscopic stabilization and repair of labral tear, evaluated as 20 percent disabling from April 3, 2003 to October 24, 2007, at 100 percent from October 25, 2007 to December 31, 2007, and at 20 percent from January 1, 2008; lumbar spine strain, evaluated as 10 percent disabling from April 8, 2003; right knee retropatellar syndrome, evaluated as 10 percent disabling from April 8, 2003; and right foot plantar fasciitis, evaluated as 10 percent disabling from April 8, 2003.  The Veteran has a combined disability evaluation of 40 percent from April 8, 2003 to October 24, 2007, 100 percent from October 25, 2007 to December 31, 2007, 40 percent from January 1, 2008 to January 24, 2010, and 70 percent from January 25, 2010, forward.  

From April 8, 2003 to October 24, 2007, and from January 1, 2008 to January 24, 2010, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

From October 25, 2007 to December 31, 2007, and from January 25, 2010, forward, the Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU; therefore, entitlement to TDIU is considered on a schedular basis for those periods.  38 C.F.R. § 4.16(a).

After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU is not warranted for any period, in that the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment.  The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements showing his belief that he is unemployable due to his service-connected disabilities.  At the March 2012 Board hearing, the Veteran testified that he previously worked at an automotive company, where he had trouble keeping up with the required production of 20 boxes of rubber seals per day, presumably due to his service-connected disabilities.  After he was fired from the automotive company, he got a job as a hotel clerk, but after several months, he had to have shoulder surgery, and they couldn't hold the job open for him while he was recuperating from surgery.  He testified that he had not worked since then.  According to his VA From 21-8940, his job as a hotel clerk ended in October 2007.

The Veteran was afforded a VA examination in August 2008 to address the question of whether he was unemployable due to his service-connected disabilities.  After reviewing the Veteran's claims file and conducting and interview and physical examination of the Veteran, the VA examiner noted that the Veteran did not have any specialized occupational training.  Further, the examiner stated that, due to the Veteran's background of manual labor-type jobs, without additional training, he would be precluded from occupations that would require prolonged standing for more than 30 minutes, prolonged walking for greater than seven blocks, and repetitive lifting due to his service-connected disabilities.  In addition, due to his right shoulder disability, he would be unable to do any activities that would require repetitive use of his right arm such as typing, writing, or use of hand tools or other equipment such as mops or brooms.  Further, the VA examiner stated that the Veteran's non-service-connected cervical degenerative disc disease would preclude him  from any type of activities that would require him to look overhead or do repetitive twisting or turning of the neck, such as when driving a vehicle.   

The evidence weighing against the Veteran's claim for TDIU includes a June 2011 VA examination report, in which the examiner opined that the Veteran could maintain employment that does not require heavy lifting or working above shoulder level, and that there are no service-connected or non-service-connected conditions totally limiting his ability to maintain employment.  The examiner conducted a thorough interview and physical examination of the Veteran and considered all of the Veteran's service-connected disabilities, including major depressive disorder, tendonitis of the right shoulder, lumbar spine strain, right knee retropatellar syndrome, and right foot plantar fasciitis, in reaching her opinion.  At the examination, the Veteran told the examiner that he had looked for work since 2007, but that no one would hire him because he could not lift over his head.  In that regard, the VA examiner noted that no physician had prescribed lifting restrictions with regard to the right shoulder disability.  The Veteran also stated that he had applied for Social Security Disability benefits, but had been denied.    

A different VA examiner, a psychologist, reviewed the Veteran's claims file and medical records and provided an opinion as to how the Veteran's depression affected his employability in June 2011.  In that report, the VA psychologist opined that individual unemployability is less likely as not caused by or a result of major depressive disorder.  The VA examiner cited to several documents in support of his opinion, including an April 2008 that stated the Veteran was unable to find work due to his right shoulder disability, and a November 2009 VA treatment note that indicated the Veteran was content being at home and did not feel that there were any issues that needed to be addressed by the psychology department at that time.  In addition, VA treatment notes from January and April 2011 indicated that the Veteran's depressive disorder symptoms were improving and he was assigned GAF scores of 71 and 80, respectively, at those visits.  Moreover, in April 2011, the Veteran told the VA clinician that he did not have any specific mental health complaints and did not need another scheduled appointment to address his depression with anxiety.  

The VA treatment note from April 2011 confirms that the Veteran's treating psychologist released him from continuous psychological care on that date, and VA treatment records through November 2011 do not show any additional mental health clinic appointments.  In addition, the Board notes that the GAF scores of 71 and 80 assigned in January and April 2011, respectively, indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), and there is no more than slight impairment in social, occupational, or school functioning (e.g., temporary falling behind in schoolwork).  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).        

In addition to the June 2011 VA opinions indicating the Veteran is not precluded from substantially gainful employment due to his service-connected disabilities, the evidence of record indicates that the Veteran's last job was terminated due to extended time off and not to an inability or difficulty performing the required job tasks due to his service-connected disabilities.  In addition to the Veteran's own March 2012 testimony that he was laid off from his position as a hotel clerk due to a long recuperation time following his shoulder surgery, a VA Form 21-4192 completed by his former employer (the hotel) indicates that his job was terminated due to extended time off, and that he had not lost any time from work during the twelve months preceding his last date of employment due to disability.    

The record also indicates that the Veteran was denied Social Security Administration (SSA) disability benefits.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 

The weight of lay and medical evidence shows that the Veteran's service-connected disabilities have not rendered him unable to obtain or maintain substantially gainful employment.  The evidence of record shows that the Veteran was gainfully employed until October 2007, when he was laid off by his employer due to extended time off.  Moreover, the June 2011 VA opinions are competent and probative medical evidence because they are based on a factually accurate history.  The VA reports assessed and offered opinions regarding the occupational impairment caused by the service-connected disabilities.  It appears the VA examiners were informed of the relevant evidence in this case, relied on accurate facts, and gave fully articulated opinions that were supported by a sound reasoning.  Prejean, 13 Vet. App. at 448-9; Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.  Notably, no clinician has stated that the Veteran is unemployable due to his service-connected or non-service-connected disabilities, nor has any clinician placed overhead working or lifting restrictions with regard to the right shoulder disability.  

The Board has weighed and considered the Veteran's statements that his service-connected disabilities have rendered him unable to work; however, the Veteran's own statements regarding the inability to obtain or retain employment due to extended time off is strong evidence to the contrary, as are his statements that the SSA did not find him to be unemployable.  See Beaty, 6 Vet. App. at 538.  The determination as to whether a total disability rating is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  Although the Veteran may not be currently employed, the weight of the lay and medical evidence demonstrates that any inability to secure substantially gainful employment is not a result of his service-connected disabilities. 

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Withdrawal of Increased Rating for Right Shoulder Tendonitis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at the Board personal hearing in March 2012, the Veteran has knowingly and explicitly withdrawn the appeal as to the issue of an increased evaluation for right shoulder tendonitis; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and the appeal as to this issue is dismissed.


ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for an upper back disorder is denied.  

A TDIU is denied.  

The appeal for an increased evaluation for right shoulder tendonitis is dismissed.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


